DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 which states “wherein an amplifier circuit of the differential amplifier circuit is further configured to receive a bias voltage to operate” it not clear which elements of the circuit would considered as an amplifier circuit since the applicant appear to convert transistors M4 and M5 to operate as a bias circuit, where the phrase amplifier circuit meant to be amplified signal. Further clarification is needed.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 & 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Icking et al (hereinafter, Icking) (US 7183804 B2 and/or Fig. 8 of reference 6,107,882 to Gabara et al).
Regarding claim 1, Icking (Fig. 2) discloses an operational amplifier, comprising: a differential amplifier circuit (form by elements 16, 17, 14 and 14), comprising: a bias circuit  (e.g. transistor 16) configured to generate a first operation voltage; an amplifier circuit (e.g. transistors 13 or transistors 14) configured to receive a pair of input signals (see signals at terminals 5 & 6), and generate a pair of output signals (see signals near resistors 15) at a first node (a junction between transistor 13 and 14 on left) and a second node (a junction between transistors 13 and 14 or right) according to the input signals and the first operation voltage, wherein the amplifier circuit comprises a first resistor ( resistor 15 on left) and a second resistor (a resistor 15 on right), the first resistor and the second resistor are coupled in series between the first node and the second node, and a common mode voltage is generated at a connection node (see a node between resistors 15) of the first resistor and the second resistor; and a load circuit (e.g. transistor 17) coupled to the amplifier circuit; and a common mode feedback circuit (e.g. elements 19 & 21-24) configured to receive the common mode voltage and generate at least one common mode feedback voltage based on the common mode voltage and a reference voltage (see reference voltage at reference voltage connection 20, see related text, reference voltage 20), wherein the common mode voltage is associated with the output signals, wherein the at least one common mode feedback voltage is configured to control the bias circuit and the load circuit, to control a direct current (DC) voltage level of the differential amplifier circuit.
Regarding claim 2, wherein the common mode feedback circuit is configured to receive the common mode voltage and compare the common mode voltage with the reference voltage, to generate the at least one common mode feedback voltage (as can be seen from Fig. 2 of Icking.
Regarding claim 9, wherein the amplifier circuit is further configured to receive a first bias voltage to operate (the applicant used Fig. 2 and Fig. 3 interchangeably, which considered as intended use, also see analogous Fig. 2 of Icking where transistors 14 may be configure to receive a bias voltage to operate).
Regarding claim 10, wherein the common mode feedback circuit is further configured to receive the common mode voltage, the reference voltage, and a second bias voltage to operate (the applicant used Fig. 2 and Fig. 3 interchangeably, which considered as intended use, also see analogous Fig. 2 of Icking).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-8, 11-12, 14-17, 19-20 & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Icking in view of Chou (US 7358780 B2).
Regarding claims 3 & 4, Icking teaches all of the limitations of claim 1 as set forth in the rejection of record.  The rejection thereof incorporated by reference.
Icking does not teach a first current source and a second current source.
Chou (Fig. 1) teaches an amplifier circuit having current sources CS1 and CS2 being connected to an amplifier  (MP1 , MP2, MN1 and MN2) for the purpose of provides benefits of compensating current variation and working current thereby improving the circuit performance and stability.
Accordingly, the combination further teaches wherein the bias circuit comprises a first current source (Chou, Fig. 1: CS1); and a first transistor (Icking, Fig. 2: transistor 16) coupled to the first current source at a third node, wherein the first transistor and the first current source are configured to generate the first operation voltage at the third node according to a power voltage (Vdd, not shown), wherein the first transistor is controlled by a first common mode feedback voltage (see signal 1) of the at least one common mode feedback voltage. Claim 4,  wherein the load circuit comprises: a second current source  (Chou, Fig. 1, CS2); and a second transistor (Icking, Fig. 2, transistor 17) coupled to the second current source at a fourth node and configured to receive a ground voltage (Gnd), wherein a second operation voltage is generated at the fourth node, wherein the amplifier circuit generates the output signals according to the input signals, the first operation voltage, and the second operation voltage, wherein the second transistor is controlled by a second common mode feedback voltage  (see detail Fig. 2 of Icking) of the at least one common mode feedback voltage.
Regarding claim 5, wherein the first common mode feedback voltage or the second common mode feedback voltage is higher when a difference value between the common mode voltage and the reference voltage is greater (as can be seen from an analogous art Fig. 2 of Icking).
Regarding claim 6, wherein a type of the first transistor is different from a type of the second transistor (as can be seen from Fig. 2 of Icking).
Regarding claim 7, wherein the first transistor is a P-type transistor (Fig. 2,  transistor 16), and the second transistor is an N-type transistor (Fig. 2, transistor 17).
Regarding claim 8, similarly reasons as discussed above in claim 3, wherein the load circuit comprises: a current source (Chou Fig. 1, CS2); and a transistor (Icking , transistor 17) coupled to the current source at a third node (a junction transistors 14 and transistor 17) and configured to receive a ground voltage, wherein a second operation voltage is generated at the third node, wherein the amplifier circuit generates the output signals according to the input signals, the first operation voltage, and the second operation voltage, wherein the transistor is controlled by the at least one common mode feedback voltage.
Claim 11 is rejected in the same manner as discussed above in claims 1 & 3.
Claim 12 is rejected in the same manner as discussed above in claim 2.
Claim 14 is rejected for the same reasons as discussed above in claims 3-4.
Claim 15 is rejected for the same reasons as discussed above in claim 5.
Claims 16 & 17 are rejected for the same reasons as discussed above in claims 6 & 7.
Claims 19 & 20 is rejected in the same manner as discussed above in claims 9 & 10.
Claim 21 is rejected in the same manner as discussed above in claims 1,3 & 4.
Insofar claim 22 is rejected in the same manner as discussed above in claim 19.

Response to Arguments

Applicant’s arguments with respect to claims 1-12, 14-17 & 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843